JAMES L. RUDOLPH
ROBERT H. SHAER
JONATHON D. FRIEDMANN
JOSEPH W. WORTHEN II**
JOHN H. ROGERS
WILLIAM A. KORMAN**
JOCELYN J. CAMPBELL
GEORGE GEORGOUNTZOS
MARK T. RUMSON

ADAM J. SHAFRAN
ASHLEY M. GREEN
ROBERT P. RUDOLPH
NICHOLAS J. SCHNEIDER
Of Counsel

GARY E. LAMBERT}
MICHAEL S. KALIS

BRYAN S. MACCORMACK*

ft Registered Patent Attorney
*Also admitted in Florida

RUDOLPH FRIEDMANN LLP
COUNSELLORS AT LAW

92 STATE STREET
BOSTON, MASSACHUSETTS 02109

 

(617) 723-7700
Telecopier: (617) 227-0313

OLIVER’S POND

216 HUMPHREY STREET
MARBLEHEAD, MA 01945
(781) 639-4600

To Contact Writer:
Voice Mail Ext. 171
Email: JFriedmann@rfiawyers.com

“Also admitted in New Hampshire

August 8, 2019

Mr. Steve York

Clerk’s Office, Civil

United States District Court for the

District of Massachusetts

John Joseph Moakley U.S. Courthouse, Suite 2300
1 Courthouse Way,

Boston, MA 02210

Electronic Access (PACER)

RE: Limoliner, Inc, v. Dattco, Inc.
Civil Action No.: 1:11-CV-11877-JCB

Dear Mr. York,

As you are aware, this firm represents the Plaintiff, Limoliner Inc., in the above-referenced
action. We are writing to request that you kindly issue execution in the above-entitled matter, in
the amount detailed below, and forward same to this office, at your earliest convenience.

As grounds for this request, the Plaintiff recounts for this Honorable Court that this action came
to trial before the Honorable Judge Jennifer C. Boal on March 3-6, 2014. On September 24,
2014, Judge Boal issued her Findings of Fact and Conclusions of Law, and judgment (Subject to
Appeal) entered on October 14, 2014. See Exhibit A.

Judge Boal found that the Defendant had breached its contract with the Plaintiff and entered
judgment in favor of Limoliner, Inc., on October 14, 2014 in the amount of $35,527.89, together
with pre-judgment interest at the rate of 12% from the date of the Plaintiffs filing of its
Complaint through the date of the entry of judgment (i.e. pre-judgment interest totaling
$12,893.19), for a total of $48,421.08. See Exhibit A. .

The Judge also entered judgment in favor of the Defendant, Plaintiff-in-Counterclaim, Dattco,
Inc. in the amount of $10,404, together with pre-judgment interest at the rate of 12% from the
date of its filing of its counterclaim on November 30, 2011, to the date of the entry of judgment
Ge. pre-judgment interest totaling $3584.35), for a total of $13,988.35.

1
Judge Boal’s judgment resulted in a net award in favor of the Plaintiff in the amount of
$34,432.73, as of the date of judgment entry on October 14, 2014.

The case was originally filed on October 5, 2011 in the Norfolk Superior Court, Dedham,
Massachusetts, and was removed by the Defendants on the basis of diversity. Massachusetts
contract and consumer protection law were applied by the Court in adjudicating the parties
respective claims.

Numerous appeals were filed in the United State Court of Appeals for the First Circuit, as well as
a reference to the Massachusetts Supreme Judicial Court, all of which proved unsuccessful. Final
Judgment by the United States Court of Appeals, entered on March 22, 2019, affirming the
judgment of the District Court and ending the appellate process regarding this matter. See
Exhibit B. Formal Mandate of the Court of Appeals entered on May 7, 2019. See Exhibit C.

It is well-established that under the Federal Rules of Civil Procedure governing execution of
money judgments, state law governs not only parties’ substantive rights concerning execution of
judgment, but also the procedure to be followed. See Fed. R. Civ. P., Rule 69.

It is also long-established law that where state law (in this case Massachusetts law) governs the
substance of the underlying transaction or occurrence giving rise to the federal lawsuit,
Massachusetts law should be applied when calculating pre-judgment interest. See Morris v.
Watsco, Inc., 385 Mass. 672, 674-75 (1982). In this case, which involved a breach of contract
claim initially filed in a state Superior Court and removed to the Federal District Court on the
grounds of diversity, state pre-judgment interest law is considered to be substantive law, and
therefore must be applied in diversity-based cases, such as the instant action. See Commercial
Union Ins. Co. v. Walbrook Ins. Co. 41 F.3d 764 (1 Cir. 1994); Aubin v. Fudala, 782 F.2d 287,
289 (1% Cir. 1986). The claims giving rise to this action arose from a state contractual transaction
governed by Massachusetts contract and consumer protection law, and therefore Massachusetts
substantive law must govern the calculation of pre-judgment interest and the procedure to be
followed in issuing execution upon judgment.

Under Massachussetts law, in all actions based upon contractual obligations, upon a verdict,
finding the order for judgment for pecuniary damages, interest shall be “added by the clerk of the
court to the amount of damages.... at the rate of 12% per annum from the date of the
commencement of the action. See M.G.L.c. 231, Section 6C.

Based upon the foregoing, kindly issue execution in the above-entitled matter in the amount of
$54,403.71, reflecting this Court’s net award of $34,432.73 (as of October 14, 2014, inclusive of
pre-judgment interest to that date) plus additional interest of 12% per annum accrued through the
date of final judgment entered by the United States Court of Appeals and entry of final mandate
(i.e. $19,970.98 in additional interest accrued from October 14, 2014 through May 7, 2019, as
provided under Massachusetts Law).

A proposed execution is attached hereto, for the Court’s convenience, as Exhibit D.
Upon issuance of the execution, please forward the same to this office and thank you for your
attention to this matter. Should you have any additional questions or concerns, please do not
hesitate to contact the undersigned.

Very truly yours,
_—

Jonathon D. Friedmann

CERTIFICATE OF SERVICE

I, Jonathon D. Friedmann, certify that on August 8, 2019, I served an electronic copy of
this document, and exhibits, via CM/EFC upon each party in this case including counsel of
record: Christopher Shaw Williams, Williams & Associates, 685 Centre Street, Suite 208,
Boston, MA 02130 (cwilliams@williams-lawyers.com) and Rorert E. Curtis, Jr., P.O. Box 571

North Andover, MA 01845-0541 (relp01845@gmail.com).

 

Jonathon D. Friedmann
EXHIBIT A
Case 1:11-cv-11877-JCB Document 109 Filed 10/14/14 Page 1 of 2

UNITED STATES DISTRICT COURT

 

DISTRICT OF MASSACHUSETTS

)

LIMOLINER INC., )

)

Plaintiff/Defendant-in-Counterclaim, )

)
vs. ) CIVIL ACTION NO.
) [:11-CV-11877-ICB

DATTCO, INC., )

)

Defendant/Plaintiff-in-Counterclaim. )

)

 

PARTIES’ JOINT PROPOSED JUDGMENT IN CIVIL ACTION

This action came to trial before the Court (Boal, M.J.) on March 3-6, 2014, with all
parties consenting to the exercise of jurisdiction by the United States Magistrate J udge for all
purposes, and pursuant to the Findings of Fact and Conclusions of Law dated September 24,
2014, it is hereby Ordered and Adjudged:

I. Judgment shall enter in favor of the Plaintiff LimoLiner, Inc. in the amount of
$35,527.89, together with pre-judgment interest at the rate of 12% from the date of the Plaintiff's
filing its Complaint on October 5, 2011 through the date of entry of this Judgment on October
14, 2014, in the amount of $12,893.19, for a total of $48,421.08.

2. Judgment shall enter in favor of the Plaintiff-in-Counterclaim Dattco, Inc. in the
amount of $10,404.00, together with pre-judgment interest at the rate of 12% from the date of its
filing its Counterclaim on November 30, 2011 through the date of entry of this Judgment on
October 14, 2014, in the amount of $3,584.35, for a total of $13,988.35.

3. The parties shall bear their own costs.
Case 1:11-cv-11877-JCB Document 109 Filed 10/14/14 Page 2 of 2

Clerk of Court ROBERT M. FARRELL

Date: October 14,2014 By: St CIO Yo sh.

 
EXHIBIT B
Case: 18-Cas8 1:Di-cvet487 GICBP Aeclmenbb49 F iRiteddIG3722709 6 Pagenirptlh: 6241454

United States Court of Appeals
For the First Circuit

 

No. 18-1800
LIMOLINER, INC.,

Plaintiff, Appellant,
V.
DATTCO, INC.,

Defendant, Appellee. -

 

JUDGMENT
Entered: March 22, 2019

This cause came on to be submitted on the briefs and original record on appeal from the.
United States District Court for the District of Massachusetts.

Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
judgment of the district court is affirmed. Costs are awarded to Dattco, Inc.
By the Court:
Maria R. Hamilton, Clerk
ce:
Jonathon David Friedmann

Robert E. Curtis Jr.
Christopher Shaw Williams
EXHIBIT C
Case: 18-Cas@ 1:Tipcwr1487 7-JCBP Dacument:250 “iRileDOSIO7I09 9 PagantrptD: 6252177

United States Court of Appeals
For the First Circuit —

 

No. 18-1800

LIMOLINER, INC.
Plaintiff - Appellant
V.
DATTCO, INC.

Defendant - Appellee

 

MANDATE
Entered: May 7, 2019

In accordance with the judgment of March 22, 2019, and pursuant to Federal Rule of
Appellate Procedure 41(a), this constitutes the formal mandate of this Court.

By the Court:

Maria R. Hamilton, Clerk

cc:
Robert E. Curtis Jr.
Jonathon David Friedmann
Christopher Shaw Williams
EXHIBIT D
UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

FIRST EXECUTION Civil Action No. 1:11-CV-11877-JCB

To the United States Marshall for the District of Massachusetts or either of his Deputies and to
, Special Process Server:
WHEREAS Limoliner, Inc., has recovered judgment against Dattco, Inc., on the

Day of . for the sum of $ 54,403.71, debt

 

or damage, including pre-judgment interest, ; as to us appears of record, whereof this First
Execution remains to be done,

WE COMMAND YOU, therefore, that the goods and chattels or lands of said J udgment
Debtor, to cause to be paid and satisfied unto said Judgment Creditor, at the value thereof in
money the aforesaid sums, being a total of $ 54,403.71, in the whole, with interest thereon at the
rate of 12% from said day of rendition of said judgment; and thereof also to satisfy yourself for
your own fees.

HEREOF FAIL NOT and make do return of this Writ with your doings thereon into the
Clerk’s Office of our said court at John Joseph Moakley U.S. Courthouse, Suite 2300, 1
Courthouse Way, Boston Massachusetts, within Twenty (20) years after the date of said

judgment, or within Ten (10) days after this Writ has been satisfied or discharged.
Dated this day of

 

SEAL ROBERT FARRELL
CLERK OF COURT

By:

 

Deputy Clerk
